Case 1:21-cv-02200-PKC-RML Document 1 Filed 04/21/21 Page 1 of 9 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 Naftali Rosenberg, individually and on behalf of all
 others similarly situated                                             Civil Action No: 1:21-cv-2200
                                          Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-
 MRS BPO, L.L.C. d/b/a MRS Associates

                                       Defendant(s).


Plaintiff Naftali Rosenberg (hereinafter, “Plaintiff”) brings this Class Action Complaint by and

through his attorneys, Stein Saks, PLLC, against Defendant MRS BPO, L.L.C. d/b/a MRS

Associates (hereinafter, “Defendant”) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective



                                                 1
Case 1:21-cv-02200-PKC-RML Document 1 Filed 04/21/21 Page 2 of 9 PageID #: 2




  collection of debts" does not require "misrepresentation or other abusive debt collection

  practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id § l692(b), Congress

  gave consumers a private cause of action against debt collectors who fail to comply with the

  Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

  rise to the claim occurred.

                                  NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

  seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

  Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New York, County of Kings.

     8.      Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6).



                                                2
Case 1:21-cv-02200-PKC-RML Document 1 Filed 04/21/21 Page 3 of 9 PageID #: 3




     9.       Upon information and belief, Defendant is a company that use the mail, telephone,

  and facsimile and regularly engages in business the principal purpose of which is to attempt to

  collect debts alleged to be due another.

                                       CLASS ALLEGATIONS

     10.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     11.      The Class consists of:

              a. all individual consumers;

              b. to whom Defendant sent a collection letter attempting to collect a consumer debt;

              c. on behalf of Verizon Wireless;

              d. that failed to include any information regarding the accrual of interest, fees and/or

                 additional costs if not paid by the provided dates;

              e. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     12.      The identities of all class members are readily ascertainable from the records of

  Defendant and those companies and entities on whose behalf they attempt to collect and/or have

  purchased debts.

     13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

  partners, managers, directors and employees of the Defendant and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     14.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue



                                                 3
Case 1:21-cv-02200-PKC-RML Document 1 Filed 04/21/21 Page 4 of 9 PageID #: 4




  is whether the Defendant’s written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. § l692e.

     15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

     16.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions’ predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendant’s written communications to consumers, in the forms

                 attached as Exhibit A violate 15 U.S.C. § l692e.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendant’s common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent



                                                4
Case 1:21-cv-02200-PKC-RML Document 1 Filed 04/21/21 Page 5 of 9 PageID #: 5




                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

     19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.




                                                5
Case 1:21-cv-02200-PKC-RML Document 1 Filed 04/21/21 Page 6 of 9 PageID #: 6




     20.     Some time prior to May 1, 2020 an obligation was allegedly incurred to the original

  creditor, Verizon Wireless.

     21.     Upon information and belief, Verizon Wireless contracted Defendant for the purpose

  of debt collection. Therefore, Defendant is a “debt collector” as defined by 15 U.S.C.§ 1692a(6).

     22.     Upon information and belief, the original subject obligation arose out of a mobile

  telephone debt. The subject debt was incurred by Plaintiff solely for personal, household or

  family purposes.

     23.     The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a(3).

     24.     The subject obligation is consumer-related, and therefore a "debt" as defined by 15

  U.S.C.§ 1692a(5).

     25.     Defendant uses the instrumentalities of interstate commerce or the mails in its

  business, the principal purpose of which is the collection of debts. Defendant also regularly

  collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed

  or due another. Therefore, Defendant is a "debt collector" as defined by 15 U.S.C.§ 1692a(6)

                                Violation – May 1, 2020 Collection Letter

     26.     On or about May 1, 2020, Defendant MRS sent the Plaintiff a collection letter (the

  “MRS Letter”) regarding the alleged debt owed to Verizon Wireless. (See “MRS Letter” at

  Exhibit A.)

     27.     Towards the top of the MRS Letter, it states (Exhibit A):

                            AMOUNT DUE: $633.11

     28.     Then, on or about June 19, 2020, the Plaintiff received a collection letter (the

  “McCarthy Letter”) regarding the same alleged debt. (See “McCarthy Letter” at Exhibit B.)

     29.     Toward the top of the McCarthy Letter, it states (Exhibit B):



                                                6
Case 1:21-cv-02200-PKC-RML Document 1 Filed 04/21/21 Page 7 of 9 PageID #: 7




                              Account Balance: $679.16

     30.       Defendant failed to advise the Plaintiff that the balance due against the Plaintiff

  would increase. Defendant also failed to advise the Plaintiff as to the nature of any balance

  increase. For example, there was no warning that if Plaintiff failed to repay the debt in full by a

  particular date, the balance would increase due to the accrual of interest, additional fees or

  otherwise.

     31.       Plaintiff incurred an informational injury as Defendant failed to include in the letter

  the fact that interest or fees would continue to accrue beyond the stated balance in the MRS

  Letter.

     32.       Had Plaintiff known the balance was going to rise, especially so significantly, he

  would have attempted to work with MRS to resolve this debt.

     33.       As a result of Defendant MRS’s deceptive, misleading and unfair debt collection

  practices, Plaintiff has been damaged.

                                             COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     34.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     35.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     36.       Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     37.       Defendants violated §1692e:




                                                  7
Case 1:21-cv-02200-PKC-RML Document 1 Filed 04/21/21 Page 8 of 9 PageID #: 8




               a. As the letter falsely represents the true amount of the debt in violation of

                   §1692e(2); and

               b. By making a false and misleading representation/omissions in violation of

                   §1692e(10).

       38.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       39.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Naftali Rosenberg, individually and on behalf of all others similarly

situated, demands judgment from Defendant MRS BPO, L.L.C. d/b/a MRS Associates as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.

                                                 8
Case 1:21-cv-02200-PKC-RML Document 1 Filed 04/21/21 Page 9 of 9 PageID #: 9




     Dated: April 21, 2021                    Respectfully Submitted,

                                              STEIN SAKS, PLLC

                                              __/s/ Tamir Saland____
                                              Tamir Saland, Esq.
                                              285 Passaic Street
                                              Hackensack, NJ 07601
                                              Ph: 201-282-6500 ext. 122
                                              Fax: 201-282-6501
                                              tsaland@steinsakslegal.com
                                              Counsel for Plaintiff Naftali
                                              Rosenberg




                                      9
